Citation Nr: 0719946	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  


REMAND

VA and private treatment records show that the veteran is 
diagnosed with degenerative disc disease of the lumbar spine 
for which she has received several epidural blocks.  The 
Board observes that the most recent VA examination was 
performed in September 2003.  The veteran's complaints 
included lumbar pain that occasionally radiated to the right 
leg with some numbness and occasional mild bladder 
incontinence.  The VA examiner diagnosed disc disease of the 
lumbar spine but did not offer an opinion as to whether the 
disc disease was a continuing disease process of the service-
connected low back disability.  Also, the VA examiner did not 
address all pertinent disability factors set forth in 38 
C.F.R. §§ 4.40, 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the hearing, the veteran maintained that 
she suffered from severe low back pain.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the veteran's 
last VA examination, evidence that neurologic impairment may 
be associated with the service-connected low back disability, 
and the inadequacy of the September 2003 VA examination 
report, the Board is of the opinion that she should be 
afforded a new examination addressing the severity of her low 
back disability.  

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with notice concerning the effective-date element of her 
claim.   

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associate with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
March 2005.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and her 
representative and request them to submit 
the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of her low back 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to her service-
connected low back disability (mechanical 
low back pain).  If so, the examiner 
should provide findings that address the 
criteria for evaluating intervertebral 
disc syndrome, such as whether the 
veteran's overall impairment is 
considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, impairment 
of the peripheral nerve, whether there is 
objective evidence of loss of reflexes, 
muscle atrophy, sensory disturbances, and 
pain, and the frequency and duration of 
any incapacitating episodes.

The examiner, to the extent possible, 
should separate any symptomatology 
associated with the service-connected low 
back disability (mechanical low back 
pain) from any congenital spinal disorder 
found on examination.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back disability on her 
ability to work.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



